Title: To the Commanding Officer on March from Peekskill, N.Y., 1 August 1777
From: Washington, George
To: Commanding Officer on March from Peekskill, N.Y.



Sir
Chester [Pa.] 1st Augt 1777.

I have this Moment recd information that the Enemy’s Fleet have left the Capes of Delaware and have steered Eastward again. You are therefore to return immediately to Peeks kill with the two Brigades under your command. If you should find that the Enemy have thrown any Ships in the passage of the King’s Ferry you must proceed up to New Windsor and cross there. I am Sir Yr most obt Servt

Go: Washington

